EXHIBIT 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in Registration Statement (No.33-60781) on Form S-8 of UniFirst Corporation of our report dated June 30, 2014, relating to our audit of the financial statements and supplemental schedule of the UniFirst Retirement Savings Plan, which appears in this Annual Report on Form11-K of the UniFirst Retirement Savings Plan for the year ended December31, 2013. /s/ Baker Newman & Noyes Manchester, New Hampshire Limited Liability Company June 30, 2014
